DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are presented for examination.

Information Disclosure Statement
This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 09/02/2021.
Information Disclosure Statement (IDS) filed on 02/08/2021.
3.	Information disclosed and list on PTO 1449 was considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nam et al. (Pub. U. S. 2019/0227611).

	Regarding claim 1, Nam et al. disclose a storage device (Figure 1) comprising: 
	a power supply circuit (Figure 1, 500) that receives a power disable signal from a host device ([0007]) and provides a first internal voltage and a second internal voltage ([0005], Figure 1, VOP1, VOP2, [0047])); 
	a non-volatile memory including a memory device (Figure 1, 400); and 
	a storage controller (Figure 1, 300) that controls the non-volatile memory and includes a processor (Figure 3, 310) that performs a data recovery operation on data stored in the memory device and a host interface (Figure 1, 240, [0042]) that communicates with the host device, wherein 
	when the power disable signal is activated at a power off time ([0050]), the storage controller is powered off, the power supply circuit interrupts the first internal 
	Regarding claim 2, Nam et al. disclose wherein the power supply circuit sets the reference time in response to a time setting signal received from the storage controller ([0079-0083]).  
	Regarding claim 3, Nam et al. disclose wherein the power supply circuit sets the reference time in response to a time setting signal received from the host device ([0145],[0203]).  
	Regarding claim 4, Nam et al. disclose wherein the power supply circuit receives the power disable signal and the time setting signal from the host device through a same external power line ([0046]).  
	Regarding claim 5, Nam et al. disclose wherein the power supply circuit (Figure 6A,500a) comprises: a power supply controller (Figure 6a, 540a) that generates a first control signal and a second control signal in response to the power disable signal [0079-0083]); a voltage regulator that generates the first internal voltage and the second internal voltage in response to the first control signal (Figure 6a, VOP1, VOP2) [0082]) ; and a switching circuit Figure 6A,510a) that interrupts the second internal voltage in response to the second control signal ([0084-0089]).  
	Regarding claim 6, Nam et al. disclose wherein the power supply controller further comprises: a timer that counts an elapsed time ([0059]) from the power off time, wherein the power supply controller compares the elapsed time with the reference time 
	Regarding claim 7, Nam et al. disclose wherein the power supply controller stores a plurality of reference times and one of the plurality of reference times is selected as the reference time ([0203]).  
	Regarding claim 8, Nam et al. disclose wherein each one of the plurality of reference times corresponds to a different type of memory cell in the memory device ([0203],[0145]).  
	9. The storage device of claim 8, wherein the plurality of reference times includes a first reference time corresponding to a single level memory cell (SLC), and a second reference time corresponding to a multi-level memory cell (MLC) ([0063], [0211]).  
	Regarding claim 10, Nam et al. disclose wherein each one of the plurality of reference times corresponds to a different period of use for the storage device ([0076]).  
	Regarding claim 11, Nam et al. disclose wherein the plurality of reference times includes a first reference time corresponding to a period of use less than a threshold period of use, and a second reference time corresponding to a period of use greater than the threshold period of use ([0059]).  
	Regarding claim 12, Nam et al. disclose a storage device comprising: 
	a power supply circuit  (Figure 1, 500) that receives a power disable signal and an external voltage (Figure 1, 140, [0081, VEXT)  from a host device (Figure 1, 100) and provides a first internal voltage, a second internal voltage and a third internal voltage (Figure 1, VOP1, VOP2, VOP3); a non-volatile memory including a memory 
	Regarding claim 13, Nam et al. disclose wherein at least two of the first internal voltage, the second internal voltage and the third internal voltage have the same level ([0082]).  
	Regarding claim 14, Nam et al. disclose wherein the power supply circuit sets the reference time in response to a time setting signal received from the host device, and the power supply circuit receives the power disable signal and the time setting signal from the host device through a same external power line ([00810083]).  
	Regarding claim 15, Nam et al. disclose  wherein the power supply circuit (Figure 6A) comprises: a power supply controller (Figure 6A, 540a) that generates a first control signal, a second control signal and a third control signal in response to the power disable signal ([0080-0083]); a voltage regulator that generates the first internal voltage, 
	Regarding claims 16-26, the apparatus discussed above would performed the claimed method 16-26.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THONG Q LE/Primary Examiner, Art Unit 2827